Taliaferro, J.
The plaintiff sues on a promissory note for $800 due twenty-fifth December, 1867, with five per cent, interest from maturity. The defendant pleads payment and sets up a reconventional demand against the plaintiff for $71 65, with legal interest from judicial demand. The judgment of the lower court was against the plaintiff and in favor of the defendant for his reconventional demand. The plaintiff has appealed.
The plaintiff contends that although some testimony and document® are found in the record, the same were not offered in evidence. We find no note of evidence in the record. In such a case we will presume that the judgment was properly rendered and upon evidence properly before the court. The testimony in the record justifies the judgment rendered. The note itself is credited with a payment of $200. Several other credits on it were acknowledged by the plaintiff and others established by the defendant, sufficient in all to extinguish the note and leave a balance in favor of the defendant.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs.